Citation Nr: 0714524	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a liver condition, 
claimed as secondary to herbicide, asbestos or ionizing-
radiation exposure.

2.  Entitlement to service connection for prostate cancer, 
claimed as secondary to herbicide, asbestos or ionizing-
radiation exposure.

3.  Entitlement to service connection for a stomach 
condition, claimed as secondary to herbicide, asbestos or 
ionizing-radiation exposure.

4.  Entitlement to service connection for residuals of a 
tumor of the mandible, claimed as secondary to herbicide, 
asbestos or ionizing-radiation exposure.


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. JH


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1961 to November 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. The veteran had a hearing before 
the Board in January 2007 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that his various medical conditions, to 
include residuals of tumors of the mandible and stomach, 
liver and prostate conditions, are the result of herbicide, 
asbestos or ionizing radiation exposure.  During his January 
2007 Board hearing the veteran testified that during his 
military service he worked as a radio repairman, which at 
times required he enter the insides of aircrafts to reach 
cables and antennas.  He testified that the aircrafts he 
worked on were lined with asbestos and sometimes damaged by 
herbicides (specifically, Agent Orange), which leaked into 
the cables of the aircrafts during missions to and from 
Vietnam damaging the electronics on board.  He further 
testified that he was sent on one to two day missions to 
Vietnam at least "a dozen times" during his military 
career, but specifically in the last quarter of 1964 to early 
1965.  He believes his military job also exposed him to 
radiation.

The veteran's service medical records, personnel records and 
DD-214 confirm the veteran's MOS, but do not indicate any 
foreign service.  However, in light of the veteran's 
testimony, the RO should make an effort to research whether 
this can be confirmed.  Specifically, the veteran testified 
he was in Vietnam from late 1964 to early 1965.  The RO 
should attempt to obtain the veteran's unit records, service 
personnel records, and pay records from this time to see if 
any special orders or missions are documented.  

A request should also be made for any available records 
concerning the veteran's exposure to asbestos or radiation, 
including but not limited to Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141). 

The Board notes that there are certain medical conditions 
presumptively linked to exposure to radiation or herbicides 
or asbestos, significantly prostate cancer.  Even if a 
claimant may not be entitled to a statutory presumption, 
consideration must be given to whether direct service 
connection is warranted. See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994). 

In this case, the service medical records do indicate 
continuous complaints and treatments for chronic constipation 
and ulcer as well as at least one specific complaint of lower 
abdominal "crampy" pain with constipation.  Currently, the 
veteran is diagnosed with gastro-esophageal reflux disease 
(GERD) and possibly an ulcer.  The pre- and post- service 
medical records are not dispositive, but they are enough to 
raise the possibility that the claimed stomach condition 
could be related to his in-service stomach complaints, such 
as to mandate obtaining a medical opinion. See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  A VA examination is 
indicated for the veteran's stomach condition.

Finally, the RO should take this opportunity to obtain recent 
treatment records from the VA medical center in Philadelphia, 
Pennsylvania from June 2003 to the present.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Pennsylvania, Philadelphia from June 
2003 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

2.  The RO should make an attempt to 
verify the veteran's service in Vietnam 
and/or exposure to herbicides by asking 
the Joint Service Records Research Center 
(JSRRC) or other appropriate agency to 
provide unit records for 1611th 
Communication & Electronics Maintenance 
Squadron (CEMS) for November 1964 to 
January 1965 to determine whether the 
veteran's alleged missions to Vietnam are 
documented or whether Agent Orange damage 
to aircraft is indicated.  All efforts 
made should be fully documented and 
negative responses should be included in 
the file if no records are found.

3.  The RO should make an attempt to 
verify the veteran's service in Vietnam 
by asking the National Personnel Records 
Center or other appropriate agency to 
provide his complete Official Military 
Personnel File (OMPF), including all 
records of his assignments, whether 
permanent or temporary duty stations; all 
travel orders; and all TDY orders.

4.  The RO should make an attempt to 
verify the veteran's service in Vietnam 
by asking the Defense Finance Accounting 
Service or other appropriate agency 
whether pay records reflect special pay 
status from November 1964 to November 
1965.

5.  The RO should make an attempt to 
verify the veteran's alleged exposure to 
asbestos and radiation.  Specifically, 
the RO should ask the National Personnel 
Records Center or other appropriate 
agency to provide any available records 
concerning the veteran's exposure to 
radiation or asbestos, including but not 
limited to Record of Occupational 
Exposure to Ionizing Radiation (DD Form 
1141).  All efforts made should be fully 
documented and negative responses should 
be included in the file if no records are 
found.

6.  After the above evidence is obtained, 
to the extent available, schedule the 
veteran for an appropriate VA examination 
for his claimed stomach condition.  The 
physician should provide an opinion as to 
whether it is at least as likely as not 
that any current stomach condition is 
related to the veteran's in-service 
complaints and treatments for chronic 
constipation and stomach pains.  The 
physician should also comment on the 
likelihood any current stomach condition 
is related to in-service exposure to 
herbicides, asbestos or radiation to the 
extent such exposure has been confirmed. 
The claims folder must be reviewed by the 
examiner and the examiner should provide 
a complete rationale for any opinion 
given without resorting to speculation 
resolving any conflicting medical 
opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

7.  The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  



The claims must be afforded expeditious treatment. 



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




